Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 09, 2020

The Court of Appeals hereby passes the following order:

A21E0020. IN THE INTEREST OF BABY GIRL N. (A CHILD).

      Pursuant to Court of Appeals Rule 40 (b), applicants Conzie Williams-Waller
and Michael Waller have filed an emergency motion requesting an extension of time
to file an application for discretionary appeal in the above-styled matter. The
applicants’ motion is hereby GRANTED. They shall file their application for
discretionary appeal no later than February 1, 2021.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/09/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.